Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 8/13/21. Claims 38-53 are pending and under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see e.g., paragraphs 121 and 345. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: the ß (beta) symbol in the specification is a white box; see e.g., paragraph 345.
Appropriate correction is required.

Double Patenting
Claims 38-53 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10556950. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims render obvious the instantly claimed antibodies. For example, reference claim 1 is directed to an antibody having the VH—and therefore the CDRs of said VH—of SEQ ID NO: 20. This VH differs from the instant VH at only 4 residues, some of which may not be part of the CDRs (residue 28 is A or T, but is not part of a CDR under a Kabat definition per instant table 1).
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
In this case, Figure 2B and column 34 disclose SEQ ID NO: 20 as well as disclosing that SEQ ID NO: 18 is an alternative. SEQ ID NO: 18 is identical to instant SEQ ID NO: 116. Thus, the instant sequences are an obvious variation of the antibodies of the reference claims.

Claims 38-53 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10894829. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims render obvious the instantly claimed antibodies. For example, reference claim 1 is directed to an antibody having the CDRs of SEQ ID NOs: 86, 115, and 88. These are all sequences in instant SEQ ID NO: 116 and therefore anticipates the instant claims.




Allowable Subject Matter
	The claims are antibodies characterized by six CDRs. These CDRs are claimed as those found somewhere in, e.g. SEQ ID NO: 116, with Table 1 setting forth the residues that represent the CDRs in such a case.
	There is no art recognized correlation between the amino acid sequence of an antibody and the antigen it will bind. A single amino acid change has been known to increase binding affinity, decrease affinity, eliminate affinity, leave affinity unchanged, or even alter the target entirely.
	The combination of six CDRs claimed, such as the Kabat CDRs found in SEQ ID NO: 116 and 103, were not discovered as part of the same antibody in the prior art. Given the unpredictability above, there is no way to look at a prior art CDR and predict which mutations or combinations will result in the instantly claimed function of binding phosphorylated S413 in tau, even where those CDRs might individually be found across multiple other antibodies. Without explicit motivation to arrive at the instantly claimed combination, the claims are non-obvious.
	Further note that the limitation “humanized” is sufficient in claim 46 such that it is not a substantial duplicate of claim 38, nor is claim 50 a duplicate of claim 42 for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649